DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05 October 2022 has been entered.
Claims 1-8 and 10-20 remain pending in the application, wherein claims 1, 6-7, 12-13 have been amended, claim 9 has been canceled, and claims 16-20 stand as being withdrawn due to restriction as outlined in the Non-Final Office Action mailed 14 September 2022.

Specification
The amended abstract was received on 05 October 2022.  This abstract is acceptable.

Claim Interpretation
Claims 2, 10, and 14-15 recite the limitation “consists essentially of”.  It is noted that the instant specification recites that “consists essentially of” has a partially closed meaning that excludes steps, features, or components that would substantially and adversely change the basic and novel properties of the alloy, and lists basic and novel properties (paragraph 0027 of the instant specification).  However, except for microstructure, the basic and novel properties are recited only in general terms (e.g. “hardness” or “wear resistance”) but do not quantify these properties such that one of ordinary skill in the art could ascertain whether a step, feature, or component substantially and adversely changes the property.  In the interest of advancing prosecution, the disputed limitation will be considered equivalent to “comprising” except any step, feature, or component that would substantially and adversely change the recited microstructure of about 50-80 volume percent intradendritic martensite and about 20-50 volume percent interdendritic eutectoid phases as recited in paragraph 0027 of the instant specification.

Claim Objections
Claims 16-20 are objected to because of the following informalities:  
The status identifiers for claims 16-20 are incorrect.  These claims stand as withdrawn due to restriction based on the response filed 01 August 2022 as outlined in the Non-Final Office Action mailed 14 September 2022.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mesquita et al. (US Pat. No. 8,168,009, previously cited) and further in view of Qiao et al. (US Pat. No. 6,702,905, previously cited).
Claim 13: Mesquita teaches a hard alloy to be used in cutting and machining tools requiring wear and tear resistance, hot resistance, and toughness (Col. 1, lines 1-39).  The alloy has the following composition:
0.5-2.0 mass% C (Col. 3, line 26)
Maximum 2.0% Mn (Col. 4, lines 17-18)
Maximum 1.0% Si (Col. 3, lines 51-57)
1.0-10.0% Cr (Col. 3, line 27)
Maximum 2.0% Ni (Col. 4, lines 19-20)
0.5-3.5% V (Col. 3, lines 37-42)
7.0-14.0% of Weq, where Weq = W + 2Mo (Col. 3, lines 28-30) and an example M2 alloy has 6% Mo and 5% W (Col. 5, lines 1-4)
1.0-10.0% Co (Col. 3, lines 64-65)
Maximum 0.030% N (Col. 4, lines 7-8)
Maximum 1.0% Al (Col. 3, lines 51-57)
Maximum 2.0% Cu (Col. 4, lines 21-22)
Maximum 0.20% S (Col. 4, lines 25-26)
Maximum 0.10% P (Col. 4, lines 23-24)
0.5-3.5% Nb, where Nb can be either partially or total substituted by Zr, Ti, and Ta (i.e. 0.5-3.5% of Nb+Ta+Ti+Zr would have been obvious to one of ordinary skill in the art based on Nb being partially substituted by these elements) (Col. 3, lines 31-36)
And a balance being iron and impurities (Col. 4, lines 13-16) (i.e. about 48.67-89.5% Fe, calculated as 100% minus the upper ranges and lower ranges of the elements listed above; i.e. the alloy is an iron-based alloy).
Except for the contents of nitrogen and boron, each of these ranges overlap the instantly claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Regarding the content of boron, Mesquita is silent regarding the amount of boron and therefore the content is considered to be about 0%, which overlaps the claimed range.  See MPEP § 2144.05.  Regarding the content of nitrogen, Mesquita teaches that nitrogen can be controlled on an optional basis (Col. 6, lines 28-32) and that the control of nitrogen to a maximum content of 0.030 is not mandatory (Col. 4, lines 3-8).  However, Mesquita does not specifically teach the claimed range of nitrogen.
In a related field of endeavor, Qiao teaches a high temperature, corrosion and wear resistant iron-based alloy and teaches that such alloy can be used in valve seat inserts such as for diesel engines (Col. 1, lines 6-26).  Qiao teaches that such iron-based alloy can have trace amounts, up to 0.1 wt%, of nitrogen (Col. 6, line 66 to Col. 7, line 4), which overlaps the instantly claimed range.  See MPEP § 2144.05.  Additionally, Qiao teaches that boron has very low solubility in iron but can be used to achieve a high level of hot hardness by strengthening the steel through solid solution hardening and precipitation hardening, wherein the boron content is preferably 0.005-0.5 wt% (Col. 4, lines 30-52).  This range for boron overlaps the instantly claimed range.  See MPEP § 2144.05.  
As both Mesquita and Qiao both teach an iron-based alloy with wear resistance and high temperature/hot resistance, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the alloy of Mesquita by including up to 0.1% N as a conventionally known amount of impurity and where the alloy may have 0.005-0.5% B as taught by Qiao because boron is a conventionally known additive to steel compositions for achieving a high level of hot hardness, and one would have had a reasonable expectation of success.
Claim 14: The composition recited in claim 14 overlaps the composition outlined above regarding claim 13 with the noted differences of positively reciting a non-zero amount of boron (which is taught by Qiao as outlined above) and wherein the alloy “consists essentially of” the recited composition.  In this respect, cerium is noted to be taught by Mesquita, but alternatively rare earth elements such as Hf may be used (i.e. Hf is recited in the instant claims) (Col. 4, lines 9-12 and Col. 6, lines 48-56).  Mesquita specifies that the alloy can be produced with no addition of cerium (Col. 14, lines 25-29).  No elements other than those recited in the instant claims are taught by Mesquita to be required (i.e. the composition is also considered to consist essentially of the instantly claimed composition).  
Claim 15: The composition taught by the combination of Mesquita in view of Qiao as outlined above regarding claim 13 overlaps the composition recited in claim 15 and the limitation of “consists essentially of” is outline above regarding claim 14.

Allowable Subject Matter
Claims 1-8 and 10-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In the Non-Final Office Action mailed 14 September 2022, claims 6-7, 9, and 12 of the claims filed 01 February 2021 had been indicated as allowable if rewritten in independent form and including all the limitations of the base claim and any intervening claims.  Applicant has amended independent claim 1 to include allowable subject matter of previous claim 9.  Claims 6 and 7 have been amended to include all the limitations of previous base claim 1.  Claims 2-5, 8, and 10-12 depend from now allowable claim 1.  See the statement of reasons for the indication of allowable subject matter outlined in the Non-Final Office Action mailed 14 September 2022.

Response to Arguments
Applicant’s arguments, see p. 11, filed 05 October 2022, with respect to claims 1-8 and 10-12 have been fully considered and are persuasive in view of the amendments.  The rejection of claims 1-8 and 10-12 under 35 U.S.C. 103 has been withdrawn. 
Applicant's arguments, see p. 12, filed 05 October 2022, regarding claims 13-15 have been fully considered but they are not persuasive.  Applicant argues that the disclosure of Mesquita teaches away from N contents greater than 0.03%.  However, as outlined above, Mesquita specifically teaches that nitrogen can be controlled on an optional basis (Col. 6, lines 28-32) and that the control of nitrogen to a maximum content of 0.030 is not mandatory (Col. 4, lines 3-8), whereas Qiao teaches a high temperature, corrosion and wear resistant iron-based alloy that can be used in valve seat inserts such as for diesel engines (Col. 1, lines 6-26) can have trace amounts, up to 0.1 wt%, of nitrogen (Col. 6, line 66 to Col. 7, line 4), which overlaps the instantly claimed range.  See MPEP § 2144.05.  As Applicant has pointed out, the details of the grounds of rejection previously outlined in the Non-Final Office Action mailed 14 September 2022 do not specifically address the lower limit of N being 0.05% (i.e. as amended into claim 13); however, the general grounds of rejection (i.e. as being unpatentable over Mesquita in view of Qiao) remains unchanged as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784